DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a method comprising:	obtaining a dataset of subject data, the dataset containing a respective set of quantitative values for each subject, each quantitative value being a measurement of a clinical or pathological feature of the subject and each set of quantitative values having a same number of quantitative values; and
	performing a clustering process comprising:
	performing a principle component analysis on the dataset of subject data to identify at least two principle components, each principal component being associated with component scores and a dataset of loadings, the number of loadings in each dataset of loadings being equal to the number of quantitative values in the dataset of subject data;
	generating a first dataset of weighting values, each weighting value being based on a respective loading in the dataset of loadings associated with one of the first two principle components, the number of weighting values in the first dataset being equal to the number of loadings in the dataset of loadings;
	weighting the quantitative values of the dataset of subject data using the first dataset of weighting values to obtain a weighted dataset of subject data; and
	performing a clustering algorithm on the weighted dataset of subject data so as to cluster similar subjects into groups of subjects having similar clinical characteristics, wherein subjects in each group of subjects have a similar diagnosis, predicted subject outcome and/or suitable treatment options.	A search of the prior art does not find, alone or in combination, a teaching of the clustering techniques combined with the weighting system on datasets containing quantitative values of subjects, clinical and pathological, in order to group subjects of predicted outcome and/or suitable treatment options.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715